Title: From James Madison to [Levi Lincoln?], 14 May 1802
From: Madison, James
To: Lincoln, Levi


Dear SirMay 14. 1802
Will you be so good as to forward me Govr. St. Clair’s papers by the Mail as soon as the two Secretaries Dearborn & Smith with yourself shall have examined them. I make the request on the idea that they can be spared in time to be examined by me during my absence. I expect to return to this place about the 1st. of June, and to be four days on my journey back. The mail leaves this every tuesday & friday evening before 7 OClock for Orange Court House, to which place I am to be addressed. Yrs sincerely
James Madison
 

   
   RC (owned by Marshall B. Coyne, Washington, D.C., 1992). The addressee is not indicated but was probably Lincoln, since Albert Gallatin had already written a memorandum on the St. Clair case on 30 Apr. before leaving for New York. Lincoln wrote his report on the case on 25 May; he noted in his letter to Jefferson of 9 June that he had then delivered the papers to Robert Smith (Cunningham, Process of Government under Jefferson, pp. 51–54; Lincoln to Jefferson, 9 June 1802, Carter, Territorial Papers, Northwest, 3:227).



   
   JM and his family left Washington for a two-week stay at Montpelier on 14 May (Daniel Brent to James Ross, 14 May 1802 [DNA: RG 59, DL, vol. 14]).


